CaSe 1:18-cV-Ol415-CFC Document 9 Filed 10/08/18 Page 1 of 1 Page|D #: 1775

ELZUFON AUSTIN & MONDELL, P.A.

ATTORNEYS & COUNSELORS AT LAW
WWW.ELZUFON.COM

 

]0HN A. ELZUFON ANDREW ]. CARMINE 300 DELAWARE AvENUE, Sum~: 1700
]EFFREY M. AUsTIN GARY W. ALDERsoN P.O. Box 1630
Scu'l“r R. MuNuELL NA'l'HAN V. GlN W1LM1N<,"1'0N, DE 19899-1630
H. GARRETT BAI<ER LOREN R. BARRON PHONE: 302.428.3181
SCOTT A. SIMPSON ELlssA A. GREENBERG FACSIMILE: 302.428.3180
CHRISTIAN G. MCGARRY PETER C. MCGIVNEY WRITER’s EMAIL: GALDERSON@ELZUFON.COM

October 8, 2018

VIA E-FILE and
HAND DELIVERY
The Honorable Colm F. Connolly
U.S. District Court for the
District 0f Delaware
844 North King Street, Room 4209, Unit 18
Wilmington, DE 19801

RE: Gerald I. Smith, Jr. v. Sean M. Lynn, The Law Offices of Sean M Lynn, P.A.
C.A. No.: 1:18-cv-01415-CFC

Dear Judge Connolly:

Enclosed please f`lnd a courtesy copy of Defendants Motion to Dismiss, Defendants’
Opening Brief in Support of Motion to Dismiss and Appendix to Defendants’ Opening Brief in
Support of Motion to Dismiss flled October 5, 2018.

Resp ‘

  

"\)lly yours,

 
 

. ALDERSON - I.D. 3895

GWA/bgb
Enclosure

G;\Docs\CLIENT\89\30373\LET\01301007.DOCX

Wilmi_ngton, Delaware 0 Boothwyn, Pennsylvania

